In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2928 & 19-3153
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

NAPOLEON JACKSON and KITTRELL FREEMAN,
                                  Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 18-cr-00804 — Robert W. Gettleman, Judge.
                    ____________________

       ARGUED MAY 13, 2020 — DECIDED JUNE 17, 2020
                ____________________

   Before FLAUM, HAMILTON, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Does an air freshener hanging from
a rearview mirror obstruct the driver’s clear view? A Chicago
police oﬃcer believed that, in this case, it did. That oﬃcer
pulled over Napoleon Jackson and his passenger Kittrell Free-
man for violating a provision of the Chicago municipal code
prohibiting any object obstructing the driver’s clear view
through the windshield. Oﬃcers subsequently recovered
three firearms from the vehicle and Jackson and Freeman
2                                        Nos. 19-2928 & 19-3153

were each charged with unlawful possession of a firearm by
a felon. Jackson and Freeman moved to suppress the evidence
for lack of probable cause to conduct the traﬃc stop based on
their argument that the oﬃcer erroneously believed that there
could not be anything hanging from the rearview mirror, re-
gardless of whether it obstructed the driver’s view. The dis-
trict court denied the motion, finding that an oﬃcer could rea-
sonably conclude that the air freshener obstructed the clear
view and thus supported probable cause to conduct a traﬃc
stop. Jackson and Freeman both pleaded guilty while preserv-
ing their rights to appeal the suppression ruling.
    Though the district court couched its analysis in terms of
probable cause, all that is required for a traffic stop is reason-
able suspicion. Even so, because the officer had an articulable
and objective basis for suspecting that the air freshener ob-
structed Jackson’s clear view in violation of the city municipal
code, the stop was lawful. The district court correctly denied
the motion to suppress and we affirm the judgment.
                         I. Background
    On September 18, 2018, Napoleon Jackson was driving on
the southside of Chicago, along with Kittrell Freeman as a
passenger, when Chicago Police Officer Melissa Petrus ob-
served an object hanging from Jackson’s rearview mirror that
appeared to be an air freshener. The two cars were facing each
other across a multilane road and when Jackson turned left
and crossed in front of Officer Petrus, who was on patrol with
Officers Sodtez and De La O, she confirmed that the object
was indeed a tree-shaped air freshener hanging from the rear-
view mirror. Officer Petrus turned and followed Jackson’s car
for about four blocks while she ran his license plate through
LEADS, a law enforcement database. Officer Petrus then
Nos. 19-2928 & 19-3153                                       3

pulled Jackson over to conduct a traffic stop because Jackson
was in violation of a city ordinance regarding the obstruction
of the driver’s clear view. Specifically, Officer Petrus cited
Jackson for violating section 9-40-250(b) of the Chicago mu-
nicipal code, which prohibits driving a motor vehicle “with
any object so placed in or upon the vehicle as to obstruct the
driver’s clear view through the windshield, except required
or permitted equipment of the vehicle.” MCC § 9-40-250(b).
   During the traffic stop, the officers discovered a fully
loaded rifle wedged between the front passenger’s seat and
the door. Officers also recovered two loaded handguns from
underneath the driver’s seat. Jackson and Freeman were both
arrested and charged with unlawful possession of a firearm
by a felon in violation of 18 U.S.C. § 922(g)(1).
    Both defendants moved to suppress the firearms, arguing
that Officer Petrus lacked reasonable suspicion to conduct a
traffic stop based solely on observing the air freshener hang-
ing from the rearview mirror. Further, the defendants argued
that Officer Petrus mistakenly understood the law to prohibit
“anything” hanging from the rearview mirror and thus could
not have reasonably believed Jackson committed a traffic vi-
olation.
   The district court held an evidentiary hearing, at which
Officer Petrus was the only witness. Officer Petrus testified
that when she saw Jackson’s vehicle across the street from her,
she saw an “object hanging down from his rearview mirror”
that “appeared to be some sort of air freshener.” Jackson then
turned in front of the officers’ vehicle and Officer Petrus was
“able to confirm that there was a [sic] air freshener hanging
from his rearview mirror, and I knew that there were two oc-
cupants in the car.” Officer Petrus turned and followed
4                                      Nos. 19-2928 & 19-3153

Jackson, where she could see “the air freshener hanging down
from his rearview mirror as well as a black box in front of the
-- of the mirror in the windshield.” She did not know what the
black box was at the time.
    Officer Petrus activated her emergency lights “in order to
conduct the traffic stop because he was in violation of a city
ordinance” for “obstruction of driver’s view.” Jackson pulled
over and all three officers exited their patrol car and ap-
proached Jackson’s vehicle. Officer Petrus approached the
driver’s side, Officer De La O approached the passenger’s
side, and Officer Sodtez went to the back of the vehicle. As
Officer Petrus approached the driver’s door, she noticed the
air freshener hanging down from the rearview mirror and no-
ticed that the black box appeared to be a GPS device. Upon
approaching the driver’s door, Officer Petrus told Jackson
that he “can’t have anything hanging from there [the rearview
mirror].” She then pointed to the gear shifter and explained
to Jackson that there were other places that he could hang his
air freshener. According to Officer Petrus, the air freshener
was “hanging by his face,” not depressed against the window,
and was “shaking.” The tree-shaped air freshener was esti-
mated to be approximately 4.7 inches by 2.75 inches.
    The municipal code, however, does not prohibit simply
“anything” hanging from the rearview mirror, only any object
that obstructs the clear view of the driver. At the suppression
hearing before the district court, the defendants pressed Of-
ficer Petrus on her understanding of the pertinent municipal
code provision. Officer Petrus testified that at that time she
believed the law to be that a driver “cannot have anything ob-
structing the driver’s view” and that she “believed what he
[Jackson] had hanging there obstructed the driver’s view;
Nos. 19-2928 & 19-3153                                         5

therefore, I conducted a traffic stop for said violation.” She
explained that if her “verbiage was off” when she first spoke
to Jackson, “it was not in ill faith” but rather because they
were “on a busy street” and “his demeanor was making [her]
nervous,” so she was “trying to calm him” and “trying to gain
control of the situation.” Officer Petrus also noted that she
wrote Jackson a citation for the correct traffic violation.
    At the end of the hearing, the district court recognized that
our decision in United States v. Garcia-Garcia, 633 F.3d 608 (7th
Cir. 2011), “governs this case” and holds that this type of air
freshener is enough justification to pull the car over. In addi-
tion, the court found Officer Petrus “to be very credible.” The
district court, therefore, denied the defendants’ motions to
suppress. Jackson and Freeman both pleaded guilty pursuant
to conditional plea agreements under Federal Rule of Crimi-
nal Procedure 11(a)(2), which preserved their rights to appeal
the suppression ruling. The district court sentenced Jackson
to twelve months and one day in prison, which was later re-
duced to nine months’ imprisonment, and sentenced Freeman
to sixty months’ imprisonment. Neither Jackson nor Freeman
appeal their sentences.
                         II. Discussion
    Jackson and Freeman press two arguments on appeal, one
legal and one factual. They first contend that the traffic stop
was unlawful because Officer Petrus based it on an unreason-
able mistake of law. Failing that, they assert that the district
court erred because it did not determine whether the air fresh-
ener in this case constituted a “material” obstruction. We em-
ploy a mixed standard of review for motions to suppress, re-
viewing questions of law de novo and factual findings for
clear error. United States v. Haldorson, 941 F.3d 284, 290 (7th
6                                         Nos. 19-2928 & 19-3153

Cir. 2019). The government bears the burden of proving by a
preponderance of the evidence that reasonable suspicion sup-
ported the traffic stop. United States v. Peters, 743 F.3d 1113,
1116 (7th Cir. 2014).
    The Fourth Amendment permits officers to conduct a traf-
fic stop “when a law enforcement officer has ‘a particularized
and objective basis for suspecting the particular person
stopped of criminal activity.’” Navarette v. California, 572 U.S.
393, 396 (2014) (quoting United States v. Cortez, 449 U.S. 411,
417–18 (1981)); United States v. Rodriguez-Escalera, 884 F.3d
661, 667–68 (7th Cir. 2018) (“To pull a car over for a brief in-
vestigatory stop, a police officer must have ‘at least [an] artic-
ulable and reasonable suspicion’ that the particular person
stopped is breaking the law.”). Though the defendants argue
that Officer Petrus lacked probable cause to stop the vehicle—
and the district too assessed whether probable cause ex-
isted—a routine traffic stop is “more analogous to a so-called
‘Terry stop’ … than to a formal arrest.” Rodriguez v. United
States, 575 U.S. 348, 354 (2015) (quoting Knowles v. Iowa,
525 U.S. 113, 117 (1998)). Thus, reasonable suspicion of a traf-
fic violation provides a sufficient basis to justify a traffic stop.
“Although a mere ‘hunch’ does not create reasonable suspi-
cion, the level of suspicion the standard requires is consider-
ably less than proof of wrongdoing by a preponderance of the
evidence, and obviously less than is necessary for probable
cause.” Kansas v. Glover, 140 S. Ct. 1183, 1187 (2020) (quoting
Navarette, 572 U.S. at 397); see also United States v. Sokolow,
490 U.S. 1, 7 (1989). Even the reasonable belief that a driver
committed a minor traffic infraction will support a stop. Gar-
cia-Garcia, 633 F.3d at 612. “This is an objective standard,
based upon the facts available to the officers at the moment of
Nos. 19-2928 & 19-3153                                          7

the seizure.” United States v. Ruiz, 785 F.3d 1134, 1141 (7th Cir.
2015).
    Before turning to the reasonable suspicion analysis, we
begin with the defendants’ contention that Officer Petrus’s
mistake of law renders the stop unconstitutional, regardless
of its reasonableness. They argue that she was mistaken be-
cause she incorrectly believed that it was against the law to
have “anything” hanging from the rearview mirror, which is
based on Officer Petrus’s initial statement to Jackson as she
approached his vehicle. But this does not tell the whole story.
At the suppression hearing, Officer Petrus admitted that her
“verbiage was off” initially because she was simply trying to
calm Jackson down and gain control of the situation. She clar-
ified, however, that at the time of the stop, she “believed [the
law] to be you cannot have anything obstructing the driver’s
view.” And, indeed, Officer Petrus wrote Jackson the correct
citation and even included the handwritten notation “ob-
struction of driver’s view” on the ticket. The district court
found Officer Petrus to be “very credible,” testified “hon-
estly,” and was not “lying about anything,” including her un-
derstanding of the law. We must defer to the district court’s
credibility determinations, unless clearly erroneous. Haldor-
son, 941 F.3d at 290.
    Even though there was no mistake of law here, more im-
portantly for our purposes, it does not matter what Officer
Petrus subjectively believed the language of the municipal
code violation to be at the time of the stop. Because the rea-
sonable suspicion inquiry is an objective standard, “[t]he of-
ficer’s subjective motivations for stopping and detaining a
suspect are not relevant to the reasonableness inquiry.”
United States v. Bullock, 632 F.3d 1004, 1012 (7th Cir. 2011). We
8                                       Nos. 19-2928 & 19-3153

take the facts known to Officer Petrus and apply those to the
law as written, not as expressed—correctly or incorrectly—by
Officer Petrus to Jackson during the stop. It would be a differ-
ent matter only if Officer Petrus had been subjectively mis-
taken about the law and Jackson had not in fact violated any
law at all. In that case, then, we would ask whether the mis-
take of law was objectively reasonable, still without regard to
“the subjective understanding of the particular officer in-
volved.” Heien v. North Carolina, 574 U.S. 54, 66 (2014); see also
United States v. Stanbridge, 813 F.3d 1032, 1037 (7th Cir. 2016)
(“[A] police officer’s objectively reasonable mistake of law can
provide reasonable suspicion for a seizure.”).
    Turning to the task at hand, we ask ourselves two ques-
tions to determine whether the traffic stop was lawful: first,
what facts were known to Officer Petrus at the time she
stopped the vehicle? And second, based on those facts, would
a reasonable officer conclude that Jackson had committed a
violation of the law, namely, that the air freshener obstructed
his clear view through the windshield?
    At the suppression hearing, Officer Petrus testified that
she first observed an “object hanging down from [Jackson’s]
rearview mirror,” which she then confirmed was an air fresh-
ener after Jackson turned and crossed in front of her vehicle.
Officer Petrus further testified that the air freshener was
“hanging by his face” and “shaking,” as opposed to stationary
and depressed against the windshield. The air freshener was
tree-shaped and approximately 4.7 inches by 2.75 inches at its
longest and widest points. A similarly sized and shaped air
freshener was admitted into evidence at the hearing, as well
as video recordings from Officer Petrus’s body-worn camera
of the traffic stop and a copy of the traffic ticket she issued to
Nos. 19-2928 & 19-3153                                         9

Jackson that day. Furthermore, Officer Petrus testified that
she did not consider the GPS device on Jackson’s windshield
an obstruction because at the time she stopped Jackson, she
could not determine whether, given its relative position, the
device actually obstructed his line of sight.
    We encountered nearly identical facts in Garcia-Garcia,
where an Illinois state trooper patrolling I-55 saw an air fresh-
ener hanging from the rearview mirror of Garcia-Garcia’s
minivan as he drove by the trooper. 633 F.3d at 610. “The air
freshener was tree-shaped, approximately five inches by
three inches at its widest points, and bright pink and white in
color.” Id. The state trooper believed Garcia-Garcia to be in
violation of an Illinois statute that “prohibits a driver from
operating a vehicle ‘with any objects placed or suspended be-
tween the driver and the front windshield, rear window, side
wings or side windows immediately adjacent to each side of
the driver which materially obstructs [sic] the driver’s view,’”
and initiated a traffic stop. Id. (quoting 625 ILCS 5/12–503(c)).
The stop led to various charges for violating immigration
laws, and Garcia-Garcia moved to suppress all evidence and
statements obtained as a result of the traffic stop. Id. at 611.
    Garcia-Garcia’s argument on appeal was the same as is the
defendants’ here, that “no reasonable officer could have be-
lieved that this air freshener constituted a material obstruc-
tion, and that [the trooper] made a mistake of law in believing
that any obstruction of a windshield would violate Illinois law
when only a material obstruction is prohibited.” Id. at 611–12.
Based on the suppression hearing testimony, “[t]he facts
known to [the trooper], then, included the presence of an air
freshener of the size we described [five inches by three
inches], hanging in the driver’s line of vision as shown in the
10                                       Nos. 19-2928 & 19-3153

photographs.” Id. at 614. We held that these facts justified the
warrantless stop because an officer could reasonably con-
clude that the air freshener “posed a material obstruction”
and violated Illinois law. Id. at 614, 615–16. That brings us to
one important distinction, however. The Illinois law at issue
in Garcia-Garcia prohibits a “material[]” obstruction, whereas
the Chicago municipal code at issue here prohibits the ob-
struction of the driver’s “clear view.” Compare, 625 ILCS 5/12-
503(c), with MCC § 9-40-250(b). This is where the defendants’
second challenge fails—there was no need for the district
court to determine, or Officer Petrus to testify to, whether
Jackson’s air freshener constituted a material obstruction be-
cause that is not an element of the law that he was believed to
have violated.
    We commented in Garcia-Garcia that “air fresheners may
(or may not) constitute material obstructions depending on
their size, their position relative to the driver’s line of vision,
and whether they are stationary or mobile.” 633 F.3d at 615.
The same is true for whether an air freshener, or any object for
that matter, constitutes an obstruction of the driver’s clear
view through the windshield. The reasonable suspicion deter-
mination is fact-intensive and fact-dependent; each case pre-
sents a different set of facts and circumstances that courts
must carefully examine in light of the law alleged to have
been violated. In this case, Officer Petrus articulated specific
facts, described above, that could lead an officer to reasonably
believe that Jackson’s air freshener obstructed his clear view
through his windshield in violation of section 9-40-250(b) of
Chicago’s municipal code. That reasonable belief is all that is
necessary to justify the traffic stop.
Nos. 19-2928 & 19-3153                                       11

                       III. Conclusion
    Though not every object hanging from a rearview mirror
necessarily obstructs a driver’s clear view through the wind-
shield, an objective review of the record evidence establishes
that Officer Petrus had reasonable suspicion to believe that
Jackson’s tree-shaped air freshener obstructed his clear view
in violation of the traffic code. The stop was therefore consti-
tutional and we AFFIRM the district court’s judgment.